
	
		III
		109th CONGRESS
		2d Session
		S. RES. 602
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 29), 2006
			Mrs. Hutchison (for
			 herself, Mr. Cornyn,
			 Mr. Dorgan, and Mr. Stevens) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		
			November 16, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Memorializing and honoring the
		  contributions of Byron Nelson.
	
	
		Whereas Byron Nelson was born on a cotton farm in Ellis
			 County, near Waxahachie, Texas, on February 4, 1912;
		Whereas Byron Nelson became a caddie and taught himself
			 the game of golf at Glen Garden Country Club in Fort Worth, Texas in
			 1922;
		Whereas Byron Nelson became a professional golfer in 1932
			 and won 54 PGA-sanctioned tournaments;
		Whereas Byron Nelson is widely credited as being the
			 father of the modern swing;
		Whereas, in the 1945 professional season, Byron Nelson won
			 a 1-season record of 18 tournaments and averaged 68.33 strokes;
		Whereas, in the 1945 professional season, Byron Nelson won
			 a record 11 straight tournaments;
		Whereas Byron Nelson was the winner of 5 major
			 championships including the 1937 and 1945 Masters, the 1939 United States Open,
			 and the 1940 and 1945 PGA Championships;
		Whereas the Salesmanship Club of Dallas created the EDS
			 Byron Nelson Championship in 1968 and remains the only PGA Tour event named in
			 honor of a professional golfer;
		Whereas the EDS Byron Nelson Championship has raised more
			 than $94,000,000 for the Salesmanship Club Youth and Family Centers and has
			 raised more money for charity than any other PGA Tour event;
		Whereas Byron Nelson was elected as an inaugural inductee
			 into the World Golf Hall of Fame in 1974; and
		Whereas Byron Nelson will be remembered for his kindness
			 and dedication that have won the respect and admiration of his peers,
			 present-day players, and fans of all ages: Now, therefore, be it
		
	
		That the Senate honors the life and
			 legacy of Byron Nelson.
		
